 

Exhibit 10.21

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT, dated as of June 13, 2013, is entered into
between CT CAPITAL, LTD., d/b/a CT Capital, LP, a Florida limited partnership
with its principal place of business at 6300 NE 1st Avenue, Suite 201, Fort
Lauderdale, FL 33334 ("Capital" or “Lender”), and FIRST CHOICE MEDICAL GROUP OF
BREVARD, LLC, a Delaware limited liability company, with its principal place of
business and chief executive office at 709 South Harbor City Blvd., Suite 100,
Melbourne, FL 32901("Borrower").

 

The parties agree as follows:

 

1            DEFINITIONS

 

In addition to the defined terms contained in the first paragraph above, as used
herein, the following terms shall have the following definitions:

 

1.1           "Accounts" means all accounts receivable due to Borrower, book
debts, notes, drafts and acceptances and other forms of obligations now or
hereafter owing to the Borrower, whether arising from the sale, license or lease
of goods or software or the rendition of services by the Borrower (including,
without limitation, any obligation that might be characterized as an account,
contract right, general intangible or chattel paper, including electronic
chattel paper under the Code), all of the Borrower’s rights in, to and under all
purchase orders now or hereafter received by the Borrower for goods and
services, all proceed from the sale of Inventory, all monies due or to become
due to the Borrower under all contracts for the sale or lease of goods or the
rendition of services by the Borrower (whether or not yet earned) (including,
without limitation, the right to receive the proceeds of said purchase orders
and contracts), all collateral security and guarantees of any kind given by any
obligor with respect to any of the foregoing, and all goods returned to or
reclaimed by the Borrower that correspond to any of the foregoing. Health-Care
Insurance Receivables, as defined in the Code, are included within the
definition of Accounts;

 

1.2           "Agreement" means this Loan and Security Agreement and any
supplements, amendments or modifications to this Loan and Security Agreement.

 

1.3           “Book Value” means with respect to any Account means the book
value thereof as determined in accordance with GAAP.

 

1.4           "Borrowing Base Certificate" means the certificate, substantially
in the form of Exhibit A, with appropriate insertions, to be submitted to
Capital by Borrower pursuant to this Agreement and certified as true and correct
by and of the Authorized Parties of Borrower.

 

1.5           "Borrower's Books" means all of Borrower's books and records
including, but not limited to: minute books; ledgers; records indicating,
summarizing or evidencing Borrower's assets, liabilities, and the Accounts; all
information relating to Borrower's business operations; and all computer
programs, disc or tape files, printouts, runs, and other computer prepared
information and the equipment containing such information.

 

1.6           “Business Day” means any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of Florida or is a day
on which Capital is otherwise closed for transacting business with the general
public.

 

1.7           "Capital Expenses" means all of the following: (i) taxes and
insurance premiums required to be paid by Borrower under this Agreement or any
of the other Loan Documents which are paid or advanced by Capital; (ii) filing,
recording, publication and search fees paid or incurred by Capital; and (iii)
the costs, fees (including reasonable attorneys' and paralegals' fees) and
expenses incurred by or charged to Capital: (a) to examine Borrower and the
Collateral; (b) to correct any default or enforce any provision of this
Agreement, any of the other Loan Documents and any guaranty of the Obligations,
whether or not litigation is commenced; (c) in gaining possession of,
maintaining, handling, preserving, storing, shipping, selling, preparing for
sale and/or advertising to sell the Collateral, whether or not a sale is
consummated; (d) in collecting the Accounts and in collecting the Obligations,
whether from Borrower, any guarantor or both; and (e) in structuring, drafting,
reviewing, amending, defending or concerning this Agreement or any of the other
Loan Documents.

 

1.8           "Code" means the Florida Uniform Commercial Code, and any and all
terms used in this Agreement which are defined in the Code and are not defined
herein shall be construed and defined in accordance with the definition of such
terms under the Code.

 

1.9           "Collateral" means each and all of the following:

 

A.           the Accounts;

 

B.           the Equipment;

 

C.           the Inventory;

 

D.           the General Intangibles;

 

E.           the Negotiable Collateral;

 

F.           the Borrower’s Books;

 

G.           any money, deposit accounts or other assets of Borrower in which
Capital receives a security interest or which hereafter come into the
possession, custody or control of Capital;

 

 

 

 

H.           all Supporting Obligations;

 

I.           all Investment Property;

 

J.           all Letter of Credit Rights; and

 

K.          the proceeds of any of the foregoing, including, but not limited to,
proceeds of insurance covering the Collateral, or any portion thereof, and any
and all Accounts, Equipment, Inventory, General Intangibles, Negotiable
Collateral, the Borrower’s Books, the Investment Property, the Letter of Credit
Rights, the Supporting Obligations, money, deposit accounts or other tangible
and intangible property resulting from the sale or other disposition of the
Collateral, or any portion thereof or interest therein, and the proceeds
thereof.

 

1.10         "Daily Balance" means and refers to the amount determined by taking
the amount of the Obligations owed at the beginning of a given day, adding any
new Obligations advanced or incurred on such date, and subtracting any payments
or collections which are deemed to be paid on that date under the provisions of
this Agreement.

 

1.11         “Eligible Letter of Protection Accounts” means and includes those
Accounts which would otherwise be within Eligible Accounts but for the fact that
the Accounts arose in connection with treating patients for which the Borrower
has received a letter of protection from a law firm.

 

1.12         "Eligible Accounts" means and includes those Accounts (i) which
have been validly assigned to Capital, (ii) strictly comply with all of
Borrower's warranties and representations to Capital, (iii) contain payment
terms of not greater than the number of Term Days (as defined on Schedule 1), or
less, from the date of invoice, (iv) are not past due more than the number of
Past Due Days (as defined on Schedule 1) and (v) are invoiced not later than ten
(10) days from the date of service or sale; provided, however, that Eligible
Accounts shall not include the following: (a) Accounts with respect to which the
account debtor is an officer, employee or agent of Borrower; (b) Accounts with
respect to which services or goods are placed on consignment, guaranteed sale,
or other terms by reason of which the payment by the account debtor may be
conditional; (c) Accounts with respect to which the account debtor is not a
resident of the United States; (d) Accounts which represent the portion of the
fee which is the responsibility of the patient; (e)Accounts which have been
referred to collections by the Borrower; (f) Accounts with respect to which the
account debtor is a subsidiary of, related to, affiliated with, or has common
shareholders, officers or directors with Borrower; (g) those Accounts where
Capital has notified the Borrower that, in Capital’s sole discretion, the
account or account debtor is not acceptable to Capital; (h) all of the Accounts
owed by an account debtor who is the subject of an Insolvency Proceeding; (i)
all of the Accounts owed by an account debtor where the Cross Aging Percentage
(as defined on Schedule 1) or more of all of the Accounts owed by that account
debtor are past due more than the Past Due Days from the invoice due date; (j)
Accounts for which the services have not yet been rendered to the account debtor
or the goods sold have not yet been delivered to the account debtor (commonly
referred to as "pre-billed accounts"); (k) Accounts which arising in connection
with treating patients for which the Borrower has received a letter of
protection from a law firm; and (l) COD and cash sales.

 

1.14         "Equipment" means all of Borrower's present and hereafter acquired
machinery, machine tools, motors, equipment, furniture, furnishings, fixtures,
motor vehicles, tools, parts, dies, jigs, goods, and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions and improvements thereto, wherever located.

 

1.15         "Event of Default" means the occurrence of any one of the events
set forth in Section 9.

 

1.16         "GAAP" means generally accepted accounting principles set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board that are applicable
to the circumstances as of the date of determination and applied on a consistent
basis.

 

1.17         "General Intangibles" means all of Borrower's present and future
general intangibles and all other presently owned or hereafter acquired
intangible personal property of Borrower (including, without limitation, any and
all choses or things in action, payment intangibles, software, goodwill,
patents, trade names, trademarks, blueprints, drawings, purchase orders,
customer lists, monies due or recoverable from pension funds, route lists,
infringement claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, deposit accounts, tax refunds and tax refund
claims, contract rights, franchise rights and licenses) other than goods and
Accounts, as well as Borrower's Books relating to any of the foregoing.

 

1.18         "Governing Rate" shall have the meaning set forth in Section 2.3.5.

 

1.19         "Guarantor" means individually, and "Guarantors" means
collectively, the persons and entities listed on Schedule 1 as Guarantors.

 

1.20         "Insolvency Proceeding" means any proceeding commenced by or
against any person or entity under any provision of the federal Bankruptcy Code,
as amended, or under any other bankruptcy or insolvency law, including, but not
limited to, assignments for the benefit of creditors, formal or informal
moratoriums, compositions or extensions generally with its creditors.

 

1.21         "Inventory" means and includes all of Borrower's present and future
inventory in which Borrower has any interest, including, but not limited to,
goods held for sale or lease or to be furnished under a contract of service and
all of Borrower's present and future raw materials, work in process, finished
goods, shelving and racking upon which the Inventory is stored, and packing and
shipping materials, wherever located, and any documents of title representing
any of the above.

 

1.22         "Judicial Officer or Assignee" means any trustee, receiver,
controller, custodian, assignee for the benefit of creditors or any other person
or entity having powers or duties like or similar to the powers and duties of a
trustee, receiver, controller, custodian or assignee for the benefit of
creditors.

 

 

 

 

1.23         “Letter of Credit Rights” means Letter of Credit Rights as defined
in the Code, whether or not the letter of credit is evidenced by a writing.

 

1.24         “Loan Account” shall have the meaning set forth in Section
2.3.12         

 

1.25         "Loan Documents" means collectively this Agreement and any other
agreements entered into between Borrower and Capital in connection with this
Agreement.

 

1.26         RESERVED

 

1.27         RESERVED

 

1.28         “Investment Property” means Investment Property as defined in the
Code.

 

1.29         "Maximum Credit Line" has the meaning set forth on Schedule 1.

 

1.30         "Negotiable Collateral" means all of Borrower's present and future
letters of credit, advises of credit, letter of credit rights, notes, drafts,
instruments, documents, leases, and chattel paper (including, without
limitation, electronic chattel paper), and Borrower's Books relating to any of
the foregoing.

 

1.31         "Net Worth" means, as of any date, the total assets of Borrower
minus the total liabilities of Borrower calculated in conformity with GAAP.

 

1.32         "Obligations" means any and all loans, advances, debts, liabilities
(including, without limitation, any and all amounts charged to Borrower's
account pursuant to any agreement authorizing Capital to charge Borrower's
account), obligations, lease payments, guaranties, covenants and duties owing by
Borrower to Capital of any kind and description (whether advanced pursuant to or
evidenced by this Agreement, any of the other Loan Documents, or any other
instrument, or by any other agreement between Capital and Borrower and whether
or not for the payment of money), whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including, without limitation, any debt, liability or obligation owing from
Borrower to others which Capital may have obtained by assignment or otherwise,
and further including, without limitation, all interest not paid when due and
all Capital Expenses which Borrower is required to pay or reimburse by this
Agreement, by law, or otherwise.

 

1.33         "Over Advance" shall have the meaning set forth in Section 2.1.

 

1.34         “Payment Items” means all checks, wire transfers, drafts and other
items of payment payable to the Borrower, including proceeds of any of the
Collateral.

 

1.35         RESERVED

 

1.36         “Subordinating Creditor” means collectively, the persons and
entities listed on Schedule 1 as Subordinating Creditor.

 

1.37         “Subordinated Debt” means all of the indebtedness owed by Borrower
to any third parties, including the Subordinating Creditor, the repayment of
which is subordinated to the repayment of the Obligations pursuant to the terms
of a subordination agreement approved by Capital in its sole and absolute
discretion.

 

1.38         “Supporting Obligations” means Supporting Obligations as defined in
the Code.

 

1.39         “Tangible Net Worth” means an amount equal to Borrower’s equity, as
determined in accordance with GAAP, increased by Subordinated Debt and decreased
by intangible assets (including, without limitation, intangibles, goodwill and
prepaid expenses and deposits) and all amounts owing from affiliates, employees
or equityholders.

 

1.40         "Term" shall have the meaning set forth on Schedule 1.

 

1.42         "Working Capital" means the amount determined by subtracting the
aggregate amount of Borrower's current liabilities from the aggregate amount of
Borrower's current assets. Borrower's current liabilities and current assets
shall be determined in accordance with GAAP consistently applied.

 

1.43         Other Definitional Provisions. References to "Sections",
"subsections", and "Exhibits" shall be to Sections, subsections, and Exhibits,
respectively, of this Agreement unless otherwise specifically provided. Any of
the terms defined in Section 1 may, unless the context otherwise requires, be
used in the singular or the plural depending on the reference. In this
Agreement, words importing any gender include the other genders; the words
"including," "includes" and "include" shall be deemed to be followed by the
words "without limitation"; references to agreements and other contractual
instruments shall be deemed to include subsequent amendments, assignments, and
other modifications thereto, but only to the extent such amendments, assignments
and other modifications are not prohibited by the terms of this Agreement;
references to any person includes their respective permitted successors and
assigns or people succeeding to the relevant functions of such persons; and all
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations.

 

 

 

 

2.           LOANS AND TERMS OF PAYMENT

 

Manner of Borrowing Advances (revolving loans). Borrowings under the credit
facility established hereunder shall be as follows:

 

2.1           Advance Requests. A request for an advance (also known as a
revolving loan) shall be made, or shall be deemed to be made, in the following
manner: Borrower may give Capital notice of its intention to borrow, in which
notice Borrower shall specify the amount of the proposed borrowing and the
proposed borrowing date, no later than 11:00 a.m. on the proposed borrowing
date. Capital may lend to Borrower, in Capital’s sole and absolute discretion,
(a) up to the Advance Percentage (as defined on Schedule 1) of the net amount of
Borrower’s Eligible Accounts and Eligible Letter of Protection Accounts (the
“net amount” of Borrower’s Eligible Accounts and Eligible Letter of Protection
Accounts means the true rate of collection on such Eligible Accounts and
Eligible Letter of Protection Accounts as determined by Capital from time to
time, in its sole discretion, and generally approximately 27% of the face amount
of each Eligible Account and Eligible Letter of Protection Account, which number
is subject to change in the sole discretion of Capital, based upon Capital’s
based upon the Borrowing Base Certificate (if applicable) which must be
submitted to Capital in connection with such request)not to exceed at any time
(B) the Maximum Credit Line. As an accommodation to Borrower, Capital may permit
electronic transmittal of instructions or requests for advances, authorizations,
agreements or reports to Capital by Borrower, received from any one or more of
the authorized officers or other personnel of the Borrower identified on Exhibit
B hereto. Pursuant to the terms hereof, Borrower will deliver to Capital, from
time to time, assignment schedules of Borrower’s Accounts on Capital’s form of
Schedule of Assigned Accounts and/or Borrowing Base Certificates and an
Authorized Signature Card from Borrower to Capital to indicate which of
Borrower’s employees and officers are authorized to provide and request
information, including advances from Capital on behalf of the Borrower, all of
which is subject to the procedures set forth herein. The Borrower specifically
requests that Capital agree to accept any facsimile signature on any Schedule of
Assigned Accounts, Borrowing Base Certificate, Authorized Signature Card or any
notice which Capital in its sole discretion believes to have been sent or
forwarded to Capital by one of the Borrower’s authorized officers or employees.
The Borrower hereby agrees to follow up any of said facsimile transmissions with
the original of same no later than the next business day following any such
facsimile transmission. In addition to the other indemnifications set forth
herein, the Borrower hereby indemnifies and holds all Indemnitees (as defined
below) harmless from and against any and all claims, demands, losses,
liabilities, actions, lawsuits and other proceedings, judgments and awards, and
from costs and expenses (including without limitation reasonable attorney's
fees) arising directly or indirectly, in whole or in part, out of the
negligence, willful misconduct, misuse or unlawful or unauthorized use of any
facsimile message or, facsimile signature or signatures of any person or
persons, including the Borrower or its partners, officers, directors, agents or
employees, whether within or beyond the scope of such individual's duties or
authority thereunder. Further, the Borrower agrees to assume full responsibility
for any and all advances and actions taken by Capital in reliance upon any
facsimile transmission or, facsimile signature or signatures of any person or
persons, including the Borrower or its partners, officers, directors, agents or
employees, signing on behalf of the Borrower. Borrower agrees that Capital shall
not be responsible for any communication or miscommunication by any individual
claiming to or which Capital in its discretion believes to have proper authority
to give any facsimile transmission. In no event shall Capital be obligated to
make advances to Borrower under this Section 2 whenever the aggregate amount of
the then outstanding advances made pursuant to Section 2 exceeds or would exceed
as a result of the requested advance, the Maximum Credit Line. Unless Borrower
specifically directs Capital in writing not to accept or act upon telecopied or
electronic communications from Borrower, Capital shall have no liability to
Borrower for any loss or damage suffered by Borrower as a result of Capital’s
honoring of any requests, execution of any instructions, authorizations or
agreements or reliance on any reports communicated to Capital electronically and
purporting to have been sent to Capital by Borrower and Capital shall have no
duty to verify the origin of any such communication or the authority of the
person sending it. All of the advances made pursuant to this Section 2.1 and any
supplement, if any, to this Agreement shall be added to and deemed part of the
Obligations when made. If, at any time and for any reason, the amount of
advances made pursuant to Sections 2.1 and such supplement, if any, exceed the
percentage or dollar limitations set forth in Section 2.1 and in such
supplement, as applicable, or if all of Borrower's Obligations, at any time and
for any reason, exceed the Maximum Credit Line (an "Over Advance"), then
Borrower shall within fifteen (15) business days pay to Capital, in cash, the
amount of such excess.

 

2.2           Disbursement. Borrower hereby irrevocably authorizes Capital to
disburse the proceeds of each advance requested, or deemed to be requested,
pursuant to Section 2.1 above as follows: (i) the proceeds of each advance
requested under Section 2.1(i) other than Direct Payments, shall be disbursed by
Capital in lawful money of the United States of America in immediately available
funds, in the case of the initial borrowing, in accordance with the terms of the
written disbursement letter from Borrower, and in the case of each subsequent
borrowing, by wire transfer or ACH transfer to such non-payroll bank account as
may be agreed upon by Borrower and Capital from time to time or elsewhere if
pursuant to a written direction from Borrower; and (ii) the proceeds of each
Direct Payment shall be disbursed by Capital by way of direct payment of the
relevant interest or other Obligation.

 

2.3           Payments.         The Borrower promises to repay all Obligations
when due in accordance with the terms of this Agreement or the other Loan
Documents. All payments with respect to any of the Obligations shall be made to
Capital on the date when due, in U.S. Dollars ($) and in immediately available
funds, without any offset or counterclaim. Except where evidenced by notes or
other instruments issued or made by Borrower to Capital specifically containing
payment provisions which are in conflict with this Section 2.3 (in which event
the conflicting provisions of said notes or other instruments shall govern and
control), the Obligations shall be payable as follows:

 

2.3.1           Principal.     Principal payable on account of advances shall be
payable by Borrower to Capital immediately upon the earliest of (i) the receipt
by Capital or Borrower of any proceeds of any of the Collateral, to the extent
of said proceeds, (ii) an Eligible Account no longer being eligible for funding
hereunder (the “Ineligible Collateral”), to the extent of the amount of the
Ineligible Collateral, (iii) the occurrence of an Event of Default in
consequence of which Capital elects to accelerate the maturity and payment of
the Obligations, (iv) termination of this Agreement pursuant to Section 3
hereof; provided, however, that if an Over Advance condition shall exist at any
time, Borrower shall, immediately repay the Obligations to the extent necessary
to eliminate the Over Advance condition.

 

2.3.2           Interest.      Interest accrued on the Advances shall be due and
payable on the earliest of (i) the fifth (5th) calendar day of each month (for
the immediately preceding month), computed through the last calendar day of the
preceding month; (ii) the occurrence of an Event of Default which has not been
cured, if a cure is allowed under the terms hereof, in consequence of which
Capital elects to accelerate the maturity and payment of the Obligations; and
(iii) termination of this Agreement pursuant to Section 3 hereof. Interest will
accrue on a daily basis, and reserved from availability, but will only be due
and payable as provided above. At its option, Capital may debit such amounts,
which amounts shall thereupon constitute Obligations hereunder and shall
thereafter accrue interest at the rate then provided under this Agreement.

 

 

 

 

2.3.3           Costs, Fees and Charges.  Capital may collect a "late charge"
equal to five percent (5%) of any installment of interest or principal, or of
any taxes, assessments and insurance paid by Capital which is not paid or
reimbursed by the Borrower within ten (10) days of the due date thereof to cover
the extra expense involved in handling such delinquent payment. All costs, fees
charges and Capital Expenses payable pursuant to this Agreement shall be payable
by Borrower as and when incurred, to Capital. At its option, Capital may debit
such amounts, which amounts shall thereupon constitute Obligations hereunder and
shall thereafter accrue interest at the rate then provided under this Agreement.

 

2.3.4           Other Obligations. The balance of the Obligations requiring the
payment of money, if any, shall be payable by Borrower to Capital as and when
provided in this Agreement, if no date of payment is otherwise specified in the
Loan Documents, ON DEMAND.

 

2.3.5           Interest Rates. All Obligations owed by Borrower to Capital
shall bear interest, on the average Daily Balance owing, at the rate of twelve
percent (12%) per annum (the "Governing Rate"). Upon and after the occurrence of
an Event of Default and during the continuation thereof and upon and after
judgment, all Obligations owed by Borrower to Capital shall, at the election of
Capital, without constituting a waiver of any such Event of Default, bear
interest on the average Daily Balance owing, at the Default Rate (as defined on
Schedule 1). All interest chargeable under this Agreement shall be computed on
the basis of a three hundred sixty (360) day year for actual days elapsed.

 

   2.3.5.1           Maximum Interest. Regardless of any provision contained in
this Agreement or any other agreement or document executed in connection
herewith, in no contingency or event whatsoever shall the aggregate of all
amounts that are contracted for, charged or received by Capital pursuant to the
terms of this Agreement or any other Loan Documents and that are deemed interest
under applicable law exceed the highest rate permissible under any applicable
law. No agreements, conditions, provisions or stipulations contained in this
Agreement or any of the other Loan Documents or the exercise by Capital of the
right to accelerate the payment or the maturity of all or any portion of the
Obligations, or the exercise of any option whatsoever contained in any of the
Loan Documents, or the prepayment by Borrower of any of the Obligations, or the
occurrence of any contingency whatsoever, shall entitle Capital to charge or
receive in any event, interest or any charges, amounts premiums or fees deemed
interest by applicable law (such interest, charges, amounts, premiums and fees
referred to herein collectively as “Interest”) in excess of the maximum rate
allowable under applicable law and in no event shall Borrower be obligated to
pay Interest exceeding such maximum rate, and all agreements, conditions or
stipulations, if any, which may in any event or contingency whatsoever operate
to bind, obligate or compel Borrower to pay Interest exceeding the maximum rate
allowable under applicable law shall be without binding force or effect, at law
or in equity, to the extent only of the excess of Interest over such maximum
rate. If any Interest is charged or received in excess of the maximum rate
allowable under applicable law (“Excess”), Borrower acknowledges and stipulates
that any such charge or receipt shall be the result of an accident and bona fide
error, and such Excess, to the extent received, shall be applied first to reduce
the principal Obligations and the balance, if any, returned to Borrower, it
being the intent of the parties hereto not to enter into a usurious or otherwise
illegal relationship. The right to accelerate the maturity of any of the
Obligations does not include the right to accelerate any interest that has not
otherwise accrued on the date of such acceleration, and Capital does not intend
to collect any unearned interest in the event of any such acceleration. Borrower
recognizes that, with fluctuations in the rates of interest set forth in Section
2 of this Agreement and the maximum rate of interest allowable under applicable
law, such an unintentional result could inadvertently occur. All monies paid to
Capital hereunder or under any other Loan Documents, whether at maturity or by
prepayment, shall be subject to any rebate of unearned interest as and to the
extent required by applicable law. By the execution of this Agreement, Borrower
covenants that (i) the credit or return of any Excess shall constitute the
acceptance by Borrower of such Excess, and (ii) Borrower shall not seek or
pursue any other remedy, legal or equitable, against Capital, based in whole or
in part upon contracting for, charging or receiving any Interest in excess of
the maximum rate allowable under applicable law. For the purpose of determining
whether or not any Excess has been contracted for, charged or received by
Capital, all interest at any time contracted for, charged or received from
Borrower in connection with this Agreement and any other agreement or document
executed in connection herewith, any of the Loan Documents shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the Obligations. Borrower and Capital
shall, to the maximum extent permitted under applicable law, (i) characterize
any non-principal payment as an expense, fee or premium rather than as Interest
and (ii) exclude voluntary prepayments and the effects thereof. The provisions
of this Section shall be deemed to be incorporated into every Loan Document
(whether or not any provision of this Section is referred to therein). All such
Loan Documents and communications relating to any Interest owed by Borrower and
all figures set forth therein shall, for the sole purpose of computing the
extent of Obligations, be automatically recommitted by Borrower, and by any
court considering the same, to give effect to the adjustments or credits
required by this Section.

 

   2.3.5.2           Payment of Interest. All interest payable by Borrower shall
be due and payable on the fifth (5th) day of each calendar month during the term
of this Agreement and Capital shall, at its option, charge such interest and any
and all Capital Expenses to Borrower's loan account with Capital, which amounts
shall thereupon constitute Obligations hereunder and shall thereafter accrue
interest at the rate then provided under this Agreement.

 

2.3.6           Borrowing Base Certificate, Other Required Information and
Authorizations. Concurrent with the execution of this Agreement by Borrower and
concurrent with each request for an advance pursuant to Section 2.1, but at
least on once during each Reporting Period (as defined on Schedule 1) during the
term of this Agreement, Borrower shall deliver to Capital a fully completed
Borrowing Base Certificate certified by any one of the Authorized Parties listed
on Exhibit “B” hereof (the “Authorized Parties”) of Borrower as being true and
correct, or such other information requested by Capital (the “Other
Information”). Concurrent with the delivery of the Borrowing Base Certificate or
the Other Information, Borrower shall provide a written report to Capital of all
returns and all material disputes and claims, together with sales and other
reports relating to the Accounts and Inventory as required by Capital. If
Borrower fails to deliver to Capital the Borrowing Base Certificate or the Other
Information on the date when due, then notwithstanding any of the provisions
contained in Section 2.1 or in any other Loan Document to the contrary, Capital
shall not make any advances to Borrower until the Borrowing Base Certificate or
the Other Information is delivered to Capital. Capital is hereby authorized to
make the loan and the extensions of credit provided for in this Agreement based
upon telecopied or other instructions and transaction reports received from any
one of the authorized personnel of Borrower identified on Exhibit B, or, at the
discretion of Capital, if such extensions of credit are necessary to satisfy any
Obligations of Borrower to Capital. Although Capital shall make a reasonable
effort to determine the person's identity, Capital shall not be responsible for
determining the authenticity of any such telecopied instructions and Capital may
act on the instructions of anyone it perceives to be one of the authorized
personnel identified on Exhibit B.

 

 

 

 

2.3.7           Collections. Upon and after the occurrence of an Event of
Default, Capital or Capital's designee may, at any time, notify customers or
account debtors of Borrower that the Accounts have been assigned to Capital and
that Capital has a security interest therein, Capital may confirm the validity
and/or amount of the Accounts, collect them directly, and charge the collection
costs and expenses to Borrower's loan account, but, unless and until Capital
does so or gives Borrower other written instructions, the collection of the
Accounts shall be made in accordance with the terms and conditions of this
Agreement. Borrower agrees that all payments received by Borrower in connection
with the Accounts and any other Collateral shall be held in trust for Capital as
Capital's trustee, and shall be remitted to Capital in kind upon Capital’s
request. The receipt of any wire transfer, check or other item of payment by
Capital shall be deemed to have been paid to Capital on the Collection Date (as
defined in Schedule 1).

 

2.3.8           Monthly Statements. Capital shall render monthly statements of
the Obligations owing by Borrower to Capital, including statements of all
principal, interest, and Capital Expenses owing, and such statements shall be
conclusively presumed to be correct and accurate and constitute an account
stated between Borrower and Capital unless, within thirty (30) days after
receipt thereof by Borrower, Borrower shall deliver to Capital, by registered or
certified mail, at Capital's address indicated in Section 13, written objection
thereto specifying the error or errors, if any, contained in any such statement
and Capital in its good faith discretion determines such exceptions are accurate
and makes an appropriate adjustment. In the event that Borrower fails to receive
such monthly statement for a particular month, Borrower hereby agrees and
acknowledges that it shall likewise be obligated to notify Capital in writing no
later than 45 days from the end of each such month. If Borrower fails to so
notify Capital of same then said monthly statement shall be deemed to have been
sent and delivered to Borrower and shall be final and conclusive on Borrower. At
Capital’s request, Borrower shall execute and deliver to Capital from time to
time, promissory notes in form and content satisfactory to Capital to evidence
the balances owing in Borrower’s Loan Account, but notwithstanding any such
request for or delivery of such notes, such statements of account shall be prima
facie evidence of the loans and, to the extent intended by Capital to be
included therein, other Obligations owing to Capital by Borrower.

 

2.3.9           Fees and Reimbursement of Expenses

 

    A.           Fees.         Borrower will pay to Capital those fees set forth
on Schedule 1.

 

    B.           Borrower shall reimburse Capital for all reasonable costs and
expenses incurred in connection with examinations and appraisals of Borrower’s
books, records and assets and such other matters as Capital shall deem
reasonable and appropriate, provided, however, that so long as there is no Event
of Default hereunder, the cost of examinations charged to the Borrower shall not
exceed $5,000.00 per year, but upon and after the occurrence of an Event of
Default, there shall be no such limitation.

 

    C.           If, at any time or times regardless of whether or not an Event
of Default then exists, Capital incurs legal or accounting expenses or any other
costs or out-of-pocket expenses in connection with the loan transaction
described herein, including, without limitation: (i) the negotiation and
preparation of any amendment of or modification of this Agreement or any of the
other Loan Documents; (ii) the administration of this Agreement or any of the
other Loan Documents and the transactions contemplated hereby and thereby,
including, without limitation, those items described in B above; (iii) any
litigation, contest, dispute, suit, proceeding or action (whether instituted by
Capital; Borrower or any other person) in any way relating to the Collateral,
this Agreement or any of the other Loan Documents or Borrower’s affairs; (iv)
any attempt to enforce any rights of Capital against Borrower or any other
person which may be obligated to Capital by virtue of this Agreement or any of
the other Loan Documents, including any account debtor or guarantor of
Borrower’s Obligations; (v) any consultations regarding this Agreement or any
other Loan Documents or preparation therefore, or the financing extended
hereunder or (vi) any attempt to inspect, verify, protect, preserve, perfect or
continue the perfection of Capital’s liens upon, restore, collect, sell,
liquidate or otherwise dispose of or realize upon the Collateral; then all such
legal and accounting expenses, other reasonable costs and out-of-pocket expenses
of Capital shall be charged to Borrower. All such legal fees shall be based upon
the usual and customary rates for services actually rendered and not upon any
fixed percentage of the outstanding balance hereunder. All amounts chargeable to
Borrower under this Section 2.3.9C shall be Obligations secured by all of the
Collateral, shall be payable on demand to Capital, and shall bear interest from
the date such demand is made until paid in full at the rate applicable to the
Daily Balance from time to time.

 

    D.           Borrower shall pay to Capital, ON DEMAND, any and all
reasonable fees, costs or expenses which Capital pays to a bank or other similar
institution arising out of or in connection with (i) the forwarding to Borrower
or any other person or entity on behalf of Borrower, by Capital, of proceeds of
advances made by Capital to Borrower pursuant to this Agreement and (ii) the
depositing for collection, by Borrower, of any check or item of payment received
or delivered to Capital on account of the Obligations.

 

    E.           In the event of the existence of an Over Advance, the Borrower
shall pay to Capital, at Capital’s discretion, an Over Advance Fee of .0685% of
the amount of the Over Advance for each day after the 15th day that the Over
Advance is outstanding. Nothing provided herein shall constitute consent by
Capital to such Over Advance.

 

2.3.10         Application of Payments and Collections. Borrower irrevocably
waives the right to direct the application of any and all payments and
collections at any time or times hereafter received by Capital from or on behalf
of Borrower, and Borrower does hereby irrevocably agree that Capital shall have
the continuing exclusive right to apply and reapply any and all such payments
and collections received at any time or times hereafter by Capital or its agent
against the Obligations, in such manner as Capital may deem advisable. If as the
result of collections of Borrower’s advances and Accounts a credit balance
exists in the Loan Account, such credit balance shall not accrue interest in
favor of Borrower, but shall be available to Borrower at any time or times for
so long as no Default or Event of Default exists.

 

2.3.11         All Advances to Constitute One Obligation. The advances shall
constitute one general Obligation of Borrower, and shall be secured by Capital’s
lien upon all of the Collateral.

 

2.3.12         Loan Account. Capital shall establish an account on its books
(the “Loan Account”) and shall enter all advances as debits to the Loan Account
and shall also record in the Loan Account all payments made by Borrower on any
Obligations and all proceeds of Collateral which are finally paid to Capital,
and may record therein, in accordance with customary accounting practice, other
debits and credits, including interest and all charges and expenses properly
chargeable to Borrower.

 

 

 

 

2.3.13         Issuance of Securities in Payment of Outstanding Loan. At any
time that there is an outstanding Obligations, and from time to time, the Lender
may convert all or any portion of the Obligation into shares of the FCHS’s (the
Borrower’s indirect parent) common stock based on a price of $.75 per share (the
“Shares”)by completing the form of Conversion Notice attached hereto as Exhibit
H. The Borrower and FCHS agree to take all actions, including, without
limitation, keeping current on FCHS’ filings with the Securities and Exchange
Commission and all other applicable regulatory agencies, and all other
obligations, necessary for the Lender to, and the Borrower and FCHS will refrain
from taking any action that would prevent the Lender from, being able to sell
any of the Shares that the Lender obtains from the conversion. The Shares must
be timely provided by FCHS in certificate form to the Lender,. Upon request by
the Lender to convert all or a portion of the Obligations to Shares, FCHS will
instruct its stock transfer agent to issue a certificate representing the number
of Shares that the Lender desires to convert. FCHS will use its best efforts to
submit all necessary documentation to its stock transfer agent, including a
resolution of FCHS’ board of directors and Company Letter of Direction
authorizing the transfer agent to issue the certificate within 24 hours of
request. FCHS represents and warrants that at all times it will have sufficient
authorized but unissued or otherwise unreserved shares of common stock to
satisfy all potential conversion and exchange notices by the Lender.

 

In connection with the issuance of the Shares, the Lender represents and
warrants the following to the Borrower and FHCA:

 

(a)          Investment Purpose.  The Lender is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act of
1933, as amended (the “Securities Act) or any applicable state securities law,
has no present intention of distributing any of such Shares in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons or entity to
distribute or regarding the distribution of such Shares in violation of the
Securities Act or any applicable state securities law.  The Lender is acquiring
the Securities hereunder in the ordinary course of its business.

 

(b)          Accredited Investor Status. The Lender is an "accredited investor"
as that term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(c)          Reliance on Exemptions. The Lender understands that the Shares are
being issued to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that FCHS is
relying in part upon the truth and accuracy of, and the Lender’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Lender set forth herein in order to determine the
availability of such exemptions and the eligibility of the Lender to acquire the
Shares.

 

(d)          Information. The Lender understands that its investment in the
Shares involves a high degree of risk. The Lender (i) is able to bear the
economic risk of an investment in the Shares including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Shares and (iii) has had an opportunity to ask questions of and receive answers
from the officers of FCHS concerning the financial condition and business of
FCHS and others matters related to an investment in the Shares. The Lender has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Shares.

 

(e)          No Governmental Review. The Lender understands that no U.S. federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Shares or the fairness or
suitability of an investment in the Shares nor have such authorities passed upon
or endorsed the merits of the offering of the Securities.

 

(f)          No Short Selling. The Lender represents and warrants to FCHS that
at no time prior to the date of this Agreement has any of the Lender, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the common stock
of FCHS or (ii) hedging transaction, which establishes a net short position with
respect to the common stock of FCHS.

 

(g)          Transfer or Sale. The Lender understands that (i) the Shares may
not be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such Shares
to be sold, assigned or transferred without such registration; (ii) any sale of
the Shares made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if Rule 144 is not applicable, any resale of the
Shares under circumstances in which the seller (or the person or entity through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the Securities Act) may require compliance with some other exemption
under the Securities Act or the rules and regulations of the SEC thereunder. The
Shares shall bear a legend substantially similar to the following:

 

NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

The Borrower and FCHS agree that they will use their best efforts, at their sole
cost and expense, to assist the Lender in making the Shares freely tradable,
including, without limitation, having their counsel provide the necessary
opinion letters referenced above.

 

(h)          Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Lender and is a valid and
binding agreement of the Lender enforceable against the Lender in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

 

 

 

3           TERM AND PREPAYMENT

 

3.1           Term.

 

 A.          The Agreement will have a term equal to the Term.

 

 B.           Notwithstanding the Term, upon the occurrence of an Event of
Default which is not cured within any applicable cure period, if any, Capital
may terminate this Agreement without notice. In addition, should either Capital
or Borrower become insolvent or is unable to meet its debts as they mature, then
the other party shall have the right to terminate this Agreement at any time
without notice. On the date of a termination by Borrower or Capital, all
Obligations shall become immediately due and payable without notice or demand
and shall be paid to Capital in cash or by a wire transfer of immediately
available funds.

 

 C.           When Capital has received payment and performance in full of all
Obligations and an acknowledgment from Borrower that it is no longer entitled to
request any advances from Capital under this Agreement, Capital shall execute a
termination of all security interests given by Borrower to Capital, upon the
execution and delivery of general releases by Borrower, any guarantor or surety
of Borrower's Obligations to Capital.

 

 D.           The Borrower may repay all Obligations at any time.

 

4            CREATION OF SECURITY INTEREST

 

4.1           Grant of Security Interest. Borrower hereby grants to Capital a
continuing security interest in all presently existing and hereafter acquired or
arising Collateral in order to secure prompt repayment of any and all
Obligations owed by Borrower to Capital and in order to secure prompt
performance by Borrower of each and all of its covenants and obligations under
this Agreement and otherwise created. Capital's security interest in the
Collateral shall attach to all Collateral without further act on the part of
Capital or Borrower. In the event that any Collateral, including proceeds, is
evidenced by or consists of Negotiable Collateral, Borrower shall, immediately
upon written request therefore from Capital, endorse and assign such Negotiable
Collateral over to Capital and deliver actual physical possession of the
Negotiable Collateral to Capital.

 

4.2           Right to Examine and Inspect. In order to verify the validity of
any Borrowing Base Certificate, Borrower shall, upon the request of Capital,
promptly furnish Capital with copies of Borrower's purchase orders, sales
journals, invoices, chattel paper, customer's purchase orders, or the
equivalent, and original shipping or delivery receipts for all Inventory
purchased and goods sold, and Borrower shall warrant the genuineness thereof. In
addition, Capital shall be entitled to conduct from time to time during the term
of this Agreement, examinations of Borrower's Books, business operations and
Inventory and to check and test the same as to quality, quantity, value and
condition. Borrower shall pay to Capital all costs and expenses incurred by
Capital in connection with such examinations, including examination costs,
travel, etc., and the amount charged shall be deemed included in the
"Obligations" when incurred, and shall thereafter accrue interest at the rate
then provided under this Agreement.

 

4.3           Setoff. All sums at any time standing to the Borrower's credit on
the Capital's books and all of the Borrower's property at any time in the
Capital's possession, or upon or in which Capital has a lien or security
interest shall be security for all Obligations. In addition to and not in
limitation of the above, with respect to any deposits or property of the
Borrower in Capital's possession or control, now or in the future, Capital shall
have the right to setoff all or any portion thereof, at any time, against any
Obligations hereunder, even though not matured, without prior notice or demand
to the Borrower.

 

4.4           Continuation of Security Interest. Notwithstanding termination of
this Agreement, until all Obligations, contingent or otherwise, have been fully
repaid and performed, Capital shall retain its security interest in all
presently owned and hereafter arising or acquired Collateral, and Borrower shall
continue to immediately deliver to Capital, in kind, all collections received
respecting the Accounts.

 

4.5           Perfection of Security Interest. Borrower shall execute or
authenticate and deliver to Capital, concurrent with Borrower's execution of
this Agreement, and at any time or times hereafter at the request of Capital,
and does hereby authorize Capital on its behalf to file, all financing
statements, continuation financing statements, security agreements, assignments,
endorsements, affidavits, reports, notices, schedules of accounts, letters of
authority and all other documents that Capital may reasonably request, in form
satisfactory to Capital, to perfect and maintain perfected Capital's security
interests in the Collateral and in order to fully consummate all of the
transactions contemplated under this Agreement. Capital may at any time and from
time to time, file financing statements, continuation statements and amendments
thereto that describe the Collateral as all assets of the Borrower or words of
similar effect and which contain any other information required by Part 5 of
Revised Article 9 of the Code (“RA9”) for the sufficiency or filing office
acceptance of any financing statement, continuation statement or amendment,
including whether the Borrower is an organization, the type of organization and
any organization identification number issued to the Borrower. The Borrower
agrees to furnish any such information to Capital promptly upon request. Any
such financing statements, continuation statements or amendments may be signed
or authenticated by Capital on behalf of the Borrower, as provided in Section
4.7, and may be filed at any time in any jurisdiction whether or not RA 9 is
then in effect in that jurisdiction. The Borrower shall at any time and from
time to time, whether or not RA 9 is in effect in any particular jurisdiction,
take such steps as Capital may reasonably request for Capital (a) to obtain an
acknowledgment, in form and substance satisfactory to Capital, of any bailee
having possession of any of the Collateral that the bailee holds such Collateral
for Capital, (b) to obtain "control" of any investment property, deposit
accounts, letter-of-credit rights or electronic chattel paper (as such terms are
defined in RA 9 with corresponding provisions in Sections 9-104, 9-105, 9-106
and 9-107 relating to what constitutes “control” for such items of Collateral),
with any agreements establishing control to be in form and substance
satisfactory to Capital, and (c) otherwise to insure the continued perfection
and priority of Capital's security interest in any of the Collateral and of the
preservation of its rights therein, whether in anticipation and following the
effectiveness of RA 9 in any jurisdiction.

 

4.6           Access to Borrower's Books. Capital (through any of its officers,
employees or agents) shall have the right, at any time or times hereafter,
during Borrower's usual business hours, or during the usual business hours of
any third party having control over the records of Borrower, to inspect and
verify Borrower's Books in order to verify the amount or condition of, or any
other matter relating to, the Collateral and Borrower's financial condition.
Prior to the occurrence of an Event of Default, Capital will endeavor to provide
prior written notice to the Borrower of any such examination, but the failure to
provide such notice shall not affect Capital’s rights hereunder or expose
Capital to any liability to the Borrower.

 

 

  

4.7           Power of Attorney. Borrower hereby irrevocably makes, constitutes
and appoints Capital (and any of Capital's officers, employees or agents
designated by Capital) as Borrower's true and lawful attorney with power,
exercisable after the occurrence of an Event of Default:

 

 A.           To sign or authenticate the name of Borrower on any of the
documents described in Section 4.5 or on any other similar documents which need
to be executed, recorded and/or filed in order to perfect or continue perfected
Capital's security interest in the Collateral;

 

 B.           To endorse Borrower's name on any checks, notes, acceptances,
money orders, drafts or other forms of payment or security that may come into
Capital's possession;

 

 C.           To sign Borrower's name on drafts against account debtors, on
schedules and assignments of Accounts, on notices to account debtors, on any
invoice or bill of lading relating to any Account;

 

 D.           To notify the post office authorities to change the address for
delivery of Borrower's mail to an address designated by Capital, to receive and
open all mail addressed to Borrower, and to retain all mail relating to the
Collateral and forward, within two (2) business days of Capital's receipt
thereof, all other mail to Borrower;

 

 E.           To send requests for verification of Accounts, and to contact
account debtors in any other manner in order to verify the Accounts.

 

 F.           To do all things necessary to carry out this Agreement.

 

The appointment of Capital as Borrower's attorney, and each and every one of
Capital's rights and powers, being coupled with an interest, are irrevocable so
long as any Accounts in which Capital has a security interest remain unpaid and
until all of the Obligations have been fully paid and performed. The Borrower
ratifies and approves all acts of the attorney. Neither Capital nor its
employees, officers or agents shall be liable for any acts or omissions or for
any error in judgment or mistake of fact or law made in good faith except for
gross negligence or willful misconduct. Capital may file one or more financing
statements disclosing Capital’s security interest without the Borrower’s
signature appearing thereon.

 

4.8           Commercial Tort Claims. If the Borrower shall at any time acquire
a commercial tort claim, as defined in the Code, the Borrower shall immediately
notify Capital in a writing signed by the Borrower of the brief details thereof
and grant to Capital in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance satisfactory to Capital.

 

5            CONDITIONS PRECEDENT AND SUBSEQUENT

 

5.1           Conditions Precedent. As conditions precedent to any advances by
Capital hereunder or any other Loan Documents, Borrower shall execute and
deliver, or cause to be executed and delivered, to Capital, in form and
substance satisfactory to Capital and its counsel, the following:

 

 A.           Financing statements (form UCC-1) in form satisfactory for filing
and recording with the appropriate governmental authorities.

 

 B.           Certified extracts from the minutes of the meetings of Borrower's
members authorizing the borrowings and the granting of the security interest
provided for herein and authorizing specific officers to execute and deliver the
agreements provided for herein.

 

 C.           A certified copy of Borrower's Certificate of Formation and any
amendments thereto, a certificate of good standing showing that Borrower is in
good standing under the laws of the State of its formation and certificates
indicating that Borrower has qualified to transact business and is in good
standing in any other state in which the conduct of its business or its
ownership of property requires that it be so qualified.

 

 D.           UCC searches, tax lien and litigation searches, fictitious
business statement filings, insurance certificates, notices or other similar
documents which Capital may require and in such form as Capital may require, in
order to reflect, perfect or protect the priority of Capital's security
interests in the Collateral and in order to fully consummate all of the
transactions contemplated under this Agreement.

 

 E.           Prior to any funding requested hereunder, and if applicable, a
fully completed Borrowing Base Certificate, dated as of the date of any
requested funding, and certified as being true and correct by any one of the
Authorized Parties.

 

 F.           A separate guaranty, in a form acceptable to Capital in its sole
discretion, duly executed and delivered by each of the Guarantors, respectively,
to Capital.

 

 G.           Evidence satisfactory to Capital that Borrower has obtained
insurance policies or binders, with such insurers and in such amounts as may be
acceptable to Capital, respecting the tangible personal property comprising the
Collateral and naming Capital as a loss payee on a lender's loss payee
endorsement acceptable to Capital in its sole discretion.

 

 H.           FCHS will have received at least $250,000 in gross proceeds from
the sale of its securities at or prior to the execution of this Agreement and no
later than 90 days following the execution of this Agreement, FCHS shall receive
at least an additional $250,000 from the sale of its securities and in the event
such securities are not sold and the funds not received by FCHS as set forth in
this sub section, it will not constitute an Event of Default hereunder, however:
(i) the interest rate for the Obligations shall increase to 24% until the
Obligations are repaid in full or FCHS sells a total of $500,000 of its
securities; and (ii) Capital has the right not to make future advances to the
Borrower until the Obligations are repaid in full or FCHS sells a total of
$500,000 of its securities.

 

 

 



 

 I.           Evidence satisfactory to Capital, in its sole discretion, that
Borrower has recorded fictitious business name statements in the appropriate
governmental offices regarding all of the trade names used by Borrower in its
business.

 

 J.           The Loan Documents.

 

 K.          A legal opinion from Borrower’s and Guarantors’ outside counsel in
form and content acceptable to Capital.

 

 L.           Separate subordination agreements, in a form acceptable to Capital
in its sole discretion, duly executed and delivered by each Subordinating
Creditor, respectively, to Capital, if applicable.

 

 M.          Landlord Waivers for all of Borrower’s leased locations.

 

 N.           Such other matters set forth on Schedule 1.

 

6.           BORROWER'S REPRESENTATIONS AND WARRANTIES

Borrower makes the following representations and warranties which shall be
deemed to be continuing representations and warranties so long as any credit
hereunder shall be available and until the Obligations have been repaid in full:

 

6.1           Existence and Rights.

 

 A.           The chief executive office of Borrower is at the address specified
on Schedule 1;

 

 B.           Borrower is an entity described on Schedule 1 duly organized and
existing under the laws of the State of Organization (as defined on Schedule 1),
has the organizational identification number set forth on Schedule 1 and is
qualified and licensed to do business and is in good standing in any state in
which the conduct of its business or its ownership of property requires that it
be so qualified;

 

 C.           Borrower has the right and power to enter into this Agreement and
each of the other Loan Documents;

 

 D.           Borrower has the power, authority, rights and franchises to own
its property and to carry on its business as now conducted;

 

 E.           Borrower has no investment in any other business entity.

 

 F.           The Borrower’s exact legal name is set forth in the first
paragraph of this Agreement.

 

6.2           Agreement Authorized. The execution, delivery and performance by
Borrower of this Agreement and each of the other Loan Documents: (a) have been
duly authorized and do not require the consent or approval of any governmental
body or other regulatory authority; and (b) shall not constitute a breach of any
provision contained in Borrower's Articles of Organization, Membership
Agreement, Partnership Agreement, Regulations or Bylaws, as the case may be.

 

6.3           Binding Agreement. This Agreement is the valid, binding and
legally enforceable obligation of Borrower in accordance with its terms.

 

6.4           No Conflict. The execution, delivery and performance by Borrower
of this Agreement and each of the other Loan Documents: (a) shall not constitute
an event of default under any agreement, indenture or undertakings to which
Borrower is a party or by which it or any of its property may be bound or
affected; (b) are not in contravention of or in conflict with any law or
regulation; and (c) do not cause any lien, charge or other encumbrance to be
created or imposed upon any such property by reason thereof other than the
security interests granted to Capital in the Collateral.

 

6.5           Litigation. Except as set forth on Exhibit C, there are no actions
or proceedings pending by or against Borrower or any Guarantor before any court
or administrative agency, and Borrower has no knowledge or belief of any
pending, threatened or imminent litigation, governmental investigations or
claims, complaints, actions or prosecutions involving Borrower or any Guarantor,
except for ongoing collection matters in which Borrower is the plaintiff and
except as heretofore disclosed, in writing, to Capital. Borrower is not in
default with respect to any order, writ, injunction, decree or demand of any
court or any governmental or regulatory authority.

 

6.6           Financial Condition. All financial statements and information
relating to Borrower which have been delivered by Borrower to Capital have been
prepared in accordance with GAAP, unless otherwise stated therein, and fairly
and reasonably present Borrower's financial condition. There has been no
material adverse change in the financial condition of Borrower since the date of
the most recent of such financial statements submitted to Capital. Borrower has
no knowledge of any liabilities, contingent or otherwise, which are not
reflected in such financial statements and information, and Borrower has not
entered into any special commitments or contracts which are not reflected in
such financial statements or information which may have a materially adverse
effect upon Borrower's financial condition, operations or business as now
conducted.

 

6.7           Tax Status. Borrower has no liability for any delinquent state,
local or federal taxes, except as shown on Exhibit F.

 

6.8           Title to Assets. Borrower has good title to its assets and the
same are not subject to any liens or encumbrances other than those permitted by
Section 6.11A, and as shown on Exhibit G.

 

 

 



 

6.9           Trademarks and Patents. Borrower, as of the date hereof, possesses
all necessary trademarks, trade names, copyrights, patents, patent rights and
licenses to conduct its business as now operated, without any known conflict
with the valid trademarks, trade names, copyrights, patents and license rights
of others.

 

6.10         Environmental Quality and Legal Compliance. Borrower has in the
past and is currently in compliance with any and all federal, state and local
statutes, laws and regulations concerning the preservation of the environment
and the use and disposal of hazardous and toxic materials and substances.
Borrower has in the past and is currently in compliance with any and all
federal, state and local statutes, laws and regulations concerning the conduct
of its business and its operations. Borrower is not aware that it is under
investigation by any state or federal agency designed to enforce any of such
laws or regulations.

 

6.11         Accounts, General Intangibles and Negotiable Collateral.

 

A.           Borrower has good and marketable title to the Accounts, the General
Intangibles and the Negotiable Collateral, free and clear of liens, claims,
security interests, or encumbrances (except as held by Capital, except as listed
on Exhibit G and except as may be specifically consented to, in advance and in
writing, by Capital); at the time of their assignment to Capital the Accounts
will be bona fide existing obligations created by the sale, license or lease of
goods or the rendition of services to account debtors in the ordinary and usual
course of business and will be owed to Borrower without any known defenses,
disputes, offsets or counterclaims, or any rights of return or cancellation;
Borrower shall have received no notice of actual or imminent bankruptcy or
insolvency of any account debtor at the time the Account due from such account
debtor is created; and in accordance with prudent credit policies, the account
debtor shall be able to timely discharge all of its indebtedness to Borrower;

 

B.           Borrower shall deliver to Capital, as Capital may from time to time
require, original delivery receipts, customer's purchase orders, time tickets or
other proofs of services as appropriate in Borrower’s business, airbills,
shipping instructions, bills of lading and other documentation respecting
shipment arrangements as applicable to each purchase by Borrower of an Account.
Absent such a request by Capital, copies of all such documentation shall be held
by Borrower as custodian for Capital;

 

C.           At the time each Eligible Account and each Eligible Letter of
Protection Account is assigned to Capital, such Eligible Account and each
Eligible Letter of Protection Account will be due and payable in accordance with
the terms set forth in Section 1.12, or on such other terms approved, in
writing, by Capital in advance of the creation of such Account, and such terms
shall be expressly set forth on the face of the invoice for such Account. No
Eligible Account or Eligible Letter of Protection Account will be past due at
the time it is assigned to Capital.

 

6.12         Inventory and Equipment.

 

A.           The Inventory and Equipment are currently located only at the
locations identified on Exhibit E;

 

B.           All Inventory is now and at all times hereafter shall be of good
and merchantable quality, free from defects;

 

C.           The Inventory and Equipment are and shall remain free from all
liens, claims, encumbrances, and security interests (except as held by Capital,
except as listed on Exhibit G and except as may be specifically consented, in
advance and in writing, by Capital);

 

D.           The Inventory is not now stored with a bailee, warehouseman or
similar party; and

 

E.           Borrower currently keeps correct and accurate records itemizing and
describing the kind, type, quality and quantity of the Inventory, and its cost
therefore.

 

6.13        Brokers There has been no mortgage or loan broker in connection with
this loan transaction other than as set forth on Schedule 1, and the Borrower
agrees to indemnify and hold the Lender harmless from any claim of compensation
payable to any mortgage or loan broker in connection with this loan transaction.

 

6.14         Control. Borrower will cooperate with Capital in obtaining control
with respect to Collateral consisting of deposit accounts, Investment Property,
Letter of Credit Rights and electronic chattel paper.

 

6.15         Tradenames and Tradestyles. The Borrower utilizes the tradenames
and tradestyles set forth on Schedule 1. The Borrower specifically authorizes
Capital to accept invoices assigned to Capital bearing the Borrower’s name or in
the name of any of the tradenames or tradestyles set forth on Schedule 1.

 

7.          BORROWER'S AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that so long as any credit hereunder shall be
available and until the Obligations have been repaid in full, unless Capital
shall otherwise consent in writing, Borrower shall do all of the following:

 

7.1           Assignment Schedules and Invoices. Upon request by Capital,
Borrower shall immediately deliver to Capital: (1) an assignment schedule of all
Accounts created by Borrower since the delivery of the immediately preceding
assignment schedule required hereunder; (2) copies of invoices evidencing such
sales and shipping evidence and proofs of delivery relating thereto as
applicable to each purchase of an Account by Borrower; and (3) such other
documentation as Capital may request from time to time including but not limited
to copies of time tickets or other proof of service.

 

 

 

 

7.2           Rights and Facilities. Borrower shall maintain and preserve all
rights, franchises and other authority adequate for the conduct of its business.
Borrower shall also maintain its properties, equipment and facilities in good
order and repair and conduct its business in an orderly manner without voluntary
interruption and maintain and preserve its existence.

 

7.3           Location of Inventory and Equipment. The Inventory and Equipment
shall be located only at locations listed on Exhibit E or such other locations
as shall have been approved by Capital.

 

7.4           Inventory Records. Borrower shall keep correct and accurate
records itemizing and describing the kind, type, quality and quantity of the
Inventory, and its cost thereof, all of which records shall be available upon
demand to any of Capital's officers, agents and employees for inspection and
copying.

 

7.5           Insurance. Borrower, at its expense, shall keep and maintain its
assets insured against loss or damage by fire, theft, explosion, sprinklers and
all other hazards and risks ordinarily insured against by other owners who use
such properties in similar businesses for the full insurable value thereof.
Borrower shall deliver to certificates of insurance for such policies of
insurance and evidence of the payments of all premiums thereof, as well as for
the real estate owned by MT, as defined below.

 

7.6           Notice of Litigation. If at any time during the term of this
Agreement any litigation, governmental investigations or claims, complaints,
actions or prosecutions involving Borrower or any guarantor of Borrower shall be
commenced or threatened, Borrower shall immediately notify Capital in writing of
such event.

 

7.7           Submission of Records and Reports.

 

 A.           Borrower shall execute and deliver to Capital within ten (10) days
after the end of each month during the term of this Agreement, reflecting the
status as of the end of each month, certified by any of the Authorized Parties
of Borrower as being true and correct, (i) a current detailed aging, by total
and by customer/patient, of Borrower's Accounts, (ii) a current detailed aging,
by total and by vendor/insurance company or other responsible party, of
Borrower’s accounts payable and (iii) a Compliance Certificate in the form of
Exhibit D from and of one of the Authorized Parties of Borrower certifying that
no Event of Default currently exists under this Agreement, all of which shall be
set forth in a form and shall contain such information as is acceptable to
Capital;

 

 B.           Borrower shall promptly supply Capital with such other information
concerning its affairs as Capital may request from time to time hereafter, and
shall promptly notify Capital of any material adverse change in Borrower's
financial condition and of any condition or event which constitutes a breach of,
or an event which constitutes an Event of Default under, this Agreement.

 

7.8           Taxes. All assessments and taxes, whether real, personal or
otherwise, due or payable by, or imposed, levied or assessed against Borrower or
any of its property shall be paid in full, before delinquency or before the
expiration of any extension period. Borrower shall make due and timely payment
or deposit of all federal, state and local taxes, assessments or contributions
required of it by law, and will execute and deliver to Capital, on demand,
appropriate certificates attesting to the payment or deposit thereof. Borrower
will make timely payment or deposit of all F.I.C.A. payments and withholding
taxes required of it by applicable laws, and will furnish Capital with proof
satisfactory to Capital indicating that Borrower has made such payments or
deposits.

 

7.9           Financial Statements.

 

A.           Borrower shall maintain a standard and modern system of accounting
in accordance with GAAP with ledger and account cards and/or computer tapes,
discs, printouts, and records pertaining to the Collateral which contains
information as may from time to time be requested by Capital. Borrower shall not
modify or change its method of accounting or enter into, modify or terminate any
agreement presently existing, or at any time hereafter entered into with any
third party accounting firm and/or service bureau for the preparation and/or
storage of Borrower's accounting records without said accounting firm and/or
service bureau agreeing to provide to Capital information regarding the
Collateral and Borrower's financial condition. Borrower agrees to permit Capital
and any of its employees, officers or agents, upon demand, during Borrower's
usual business hours, or the usual business hours of third persons having
control thereof, to have access to and examine all of Borrower's Books relating
to the Collateral, the Obligations, Borrower's financial condition and the
results of Borrower's operations, and, in connection therewith, permit Capital
or any of its agents, employees or officers to copy and make extracts therefrom.
Prior to the occurrence of an Event of Default, Capital will endeavor to provide
prior written notice to the Borrower of any such examination, but the failure to
provide such notice shall not affect Capital’s rights hereunder or expose
Capital to any liability to the Borrower.

 

B.           For each of Borrower's fiscal years during the term of this
Agreement, Borrower shall deliver to Capital:

 

(i)          on a monthly basis, not later than fifteen (15) days after the end
of each month a statement of the financial condition of Borrower for such
monthly period prepared by Borrower’s management including, but not limited to,
a balance sheet, a profit and loss statement, and a cash flow statement, and any
other report requested by Capital relating to the Collateral and the financial
condition of Borrower, and a certificate signed by any one of the Authorized
Parties of Borrower, to the effect that all statements and reports delivered or
caused to be delivered to Capital under this subsection, fairly and thoroughly
present the financial condition of Borrower, are true and correct as of the last
day of the immediately preceding calendar month and that there exists on the
date of delivery to Capital no condition or event which constitutes an Event of
Default under this Agreement or which, with the giving of notice or the passage
of time or both, would constitute an Event of Default under this Agreement;

 

(ii)         For each of Borrower's fiscal years during the term of this
Agreement, Borrower shall deliver to Capital the financial reporting at the same
levels at the same frequency as required of First Choice Healthcare Solutions,
Inc. (“FCHS”), on a consolidated and consolidating basis, as a result of its
being a reporting public company. Borrower further agrees to provide to Capital,
upon its filing with the Securities and Exchange Commission (“SEC”) or any other
regulatory authority, copies of all reports, statements, filings, etc., filed by
FCHS.

 

 

 

 

7.10         RESERVED

 

7.11         Tax Returns. Borrower shall deliver to Capital copies of each of
Borrower's future federal and state income tax returns, and any amendments
thereto, within fifteen (15) calendar days following the filing thereof with the
Internal Revenue Service and with the appropriate state offices. Upon the
written request of Capital, Borrower further agrees to promptly deliver to
Capital proof of payment for the payment of federal and state withholding taxes
required of it, and if it fails to provide the proof of payment , it will
provide Capital with access to Borrower’s bank accounts to verify payment of
taxes.

 

7.12         Payment of Debts. Borrower shall be at all times hereafter solvent
and able to pay its debts (including trade debts) as they mature.

 

7.13         Compliance with Environmental and Other Laws. Borrower shall comply
with any and all federal, state and local statutes, laws and regulations
concerning the operation of its businesses and the preservation of the
environment and the use and disposal of hazardous and toxic materials and
substances.

 

7.14         Reimbursement for Capital Expenses. Upon the demand of Capital,
Borrower shall immediately reimburse Capital for all reasonable sums expended by
Capital which constitute Capital Expenses, and Borrower hereby authorizes and
approves all advances and reasonable payments by Capital for items constituting
Capital Expenses.

 

8           BORROWER'S NEGATIVE COVENANTS

 

Borrower covenants and agrees that so long as any credit hereunder shall be
available and until the Obligations have been repaid in full, unless Capital
shall otherwise consent in writing, Borrower shall not do any of the following:

 

8.1           Relocate of Chief Executive Office. Borrower will not, without
thirty (30) days prior written notification to Capital, relocate its chief
executive office or change its State of Organization.

 

8.2           Agreements with Account Debtors. After an Event of Default
hereunder, no discount, credit or allowance shall be granted by Borrower to any
account debtor and no return of merchandise shall be accepted by Borrower
without Capital's consent. Capital may, after an Event of Default, settle or
adjust disputes and claims directly with account debtors for amounts and upon
terms which Capital considers advisable, and in such cases, Capital will credit
Borrower's account with only the net amounts received by Capital in payment of
such disputed Accounts, after deducting all Capital Expenses incurred or
expended in connection therewith.

 

8.3           RESERVED

 

8.4           Business Structure and Operations. Borrower shall not, without
Capital's prior written consent, which shall not be unreasonably withheld:

 

A.           Sell, lease, or otherwise dispose of, move, relocate (except in
connection with a relocation of Borrower's business facility) or transfer,
whether by sale or otherwise, any of Borrower's assets, except sales of
Inventory in the ordinary and usual course of Borrower's business as presently
conducted;

 

B.           Change Borrower's name or form of entity, or add any new fictitious
name;

 

C.           Acquire, merge or consolidate with or into any other business
organization;

 

D.           Enter into any transaction not in the ordinary and usual course of
Borrower's business;

 

E.           Guarantee or otherwise become in any way liable with respect to the
obligations of any third party except by endorsement of instruments or items of
payment for deposit to the general account of Borrower or which are transmitted
or turned over to Capital;

 

F.           Make any change in the Borrower's financial structure or in any of
its business objectives, purposes or operations which could adversely affect the
ability of Borrower to repay the Obligations;

 

G.           Incur any debts outside the ordinary and usual course of Borrower's
business;

 

H.           Make any advance or loan to any person or entity in excess of
$50,000.00 in the aggregate in any year;

 

I.            Prepay any existing indebtedness owing to any third party;

 

J.            Cause, permit or suffer any change, direct or indirect, in
Borrower's capital ownership;

 

K.           Make any distribution or declare or pay any dividends (in cash or
in stock) on, or purchase, acquire, redeem or retire any of its common stock,
membership or partnership interests, of any class, whether now or hereafter
outstanding;

 

L.            Suspend or go out of business;

 

M.          RESERVED

 

N.           Allow to exist any lien or security interest in the Collateral,
except for the security interest granted to Capital and such other security
interests which have been consented to by Capital;

 

 

 

 

O.           Reorganize or reincorporate itself under the laws of any
jurisdiction other the its State of Organization;

 

P.           File any financing statement or amendment or termination statement
with respect to any financing statement filed in favor of Capital.

 

9.          EVENTS OF DEFAULT

 

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:

 

9.1           Failure to Pay Obligations. If Borrower fails to pay when due and
payable or when declared due and payable all or any portion of the Obligations
owing to Capital (whether of principal, taxes, reimbursement of Capital
Expenses, or otherwise);

 

9.2           Failure to Perform. If Borrower fails or neglects to perform, keep
or observe any term, provision, condition, covenant, agreement, warranty or
representation contained in this Agreement, in any of the other Loan Documents,
or in any other present or future agreement between Borrower and Capital, and
such default is not cured within five (5) days after occurrence;

 

9.3           Inaccurate Information. If any representation, statement, report,
or certificate made or delivered by Borrower, or any of its officers, employees
or agents, to Capital is not true and correct, in any material respect,
including, but not limited to, any Borrowing Base Certificate delivered to
Capital pursuant to this Agreement;

 

9.4           Third Party Claim. If all or a material portion of Borrower's
assets are attached, seized, subjected to a writ or distress warrant, or are
levied upon, or come into the possession of any Judicial Officer or Assignee;

 

9.5           Impairment. If there is a material impairment of the prospect of
repayment of all or any portion of the Obligations owing to Capital or a
material impairment of the value or priority of Capital's security interests in
the Collateral;

 

9.6           Insolvency Proceeding. If an Insolvency Proceeding is commenced by
or against Borrower;

 

9.7           Interruption of Business. If Borrower is enjoined, restrained or
in any way prevented by court order from continuing to conduct all or any
material part of its business;

 

9.8           Governmental Lien. If a notice of lien, levy or assessment is
filed of record with respect to any or all of Borrower's assets by the United
States Government, or any department, agency or instrumentality thereof, or by
any state, county, municipal or other governmental agency, or if any tax or debt
owing at any time hereafter to any one or more of such entities becomes a lien,
whether choate or otherwise, upon any or all of the Borrower's assets and the
same is not paid on the payment date thereof;

 

9.9           Liens. If a judgment or other claim becomes a lien or encumbrance
upon all or a material portion of Borrower's assets;

 

9.10         Default in Agreement with Third Party. If there is a default, after
the expiration of all applicable cure periods, in any loan agreement, mortgage,
indenture or other material agreement to which Borrower is a party with third
parties, and Capital determines that such default shall have a materially
adverse effect on Borrower's business or the prospects for repayment of the
Obligations;

 

9.11         Misrepresentation. If any misrepresentation exists now or hereafter
in any warranty or representation made to Capital by Borrower or any officer or
director of Borrower, or if any such warranty or representation is withdrawn by
Borrower or by any officer or director of Borrower;

 

9.12         Impairment of Guaranty. If any guarantor of Borrower's indebtedness
to Capital dies, terminates its guaranty, defaults in the payment or performance
of any obligations of guarantor owing to Capital, or becomes the subject of an
Insolvency Proceeding;

 

9.13         Violation of ERISA. If Borrower is in violation of any provision of
Employee Retirement Income Security Act of 1974 ("ERISA"); or

 

9.14         Termination of Employment of Guarantors. If any one or more of the
Guarantors cease to be employed by the Borrower in capacities similar to those
in effect as of the date of this Agreement.

 

9.15         Payment on Subordinated Debt. If Borrower makes any payment on
Subordinated Debt, if existing, in violation of the applicable Subordination
Agreement.

 

9.16         Delisting of FCHS. In the event that the common stock of FCHS is no
longer listed or quotes (as the case may be) for trading on the NYSE MKT, the
NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, the New York Stock Exchange, the OTC Bulletin Board, the OTC QX or the
OTCQB.

 

10           CAPITAL'S RIGHTS AND REMEDIES

 

10.1         Remedies. Upon the occurrence of an Event of Default by Borrower
under this Agreement, Capital may, at its election, without notice of its
election and without demand, do any one or more of the following, all of which
are authorized by Borrower:

 

A.           Declare all Obligations, whether arising pursuant to this Agreement
or otherwise, immediately due and payable;

 

 

 

 

B.           Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Capital;

 

C.           Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of Capital, but without affecting Capital's
rights and security interest in the Collateral and without affecting the
Obligations owing by Borrower to Capital;

 

D.           Capital or Capital's designee may notify customers, account debtors
or lessees of Borrower that the Accounts have been assigned to Capital and that
Capital has a security interest therein, collect them directly, and charge the
collection costs and expenses to Borrower's loan account;

 

E.           Without notice to or demand upon Borrower or any Guarantor, make
such payments and do such acts as Capital considers necessary or reasonable to
protect its security interest in the Collateral. Borrower agrees to assemble the
Collateral if Capital so requires, and to make the Collateral available to
Capital as Capital may designate. Borrower authorizes Capital to enter the
premises where the Collateral is located, take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest or compromise any
encumbrance, charge or lien which in the opinion of Capital appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith;

 

F.           Capital is hereby granted a license or other right to use, without
charge, Borrower's labels, patents, copyrights, rights of use of any name, trade
secrets, trade names, trademarks and advertising matter, or any property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale and selling any Collateral and Borrower's rights under all
licenses, and all franchise agreements shall insure to Capital's benefit;

 

G.            Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale and sell (in the manner provided for herein) the
Collateral;

 

H.           Sell the Collateral at either a public or private sale, or both, by
way of one or more contracts or transactions, for cash or on terms. It is not
necessary that the Collateral be present at any such sale;

 

I.             In connection with any such sale, the standard of commercial
reasonableness will be deemed satisfied if Capital does the following:

 

(i)          Location of Sale(s). The sale(s) may be conducted at Borrower's
premises, Capital's premises, the premises of any third party located in or
adjacent to any county in which any of the collateral is located, or any other
location which Capital believes is reasonably convenient to potential
purchasers. The selection of any such location(s) shall be in the sole and
absolute discretion of Capital.

 

(ii)         Notice of Sale. Capital shall give notice of the disposition of the
Collateral as follows:

 

(a) Capital shall give Borrower and each holder of a security interest in the
Collateral who has filed with Capital a written request for notice, a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some other disposition other than a public sale is to be made of the
Collateral, the time on or after which the private sale or other disposition is
to be made;

 

(b) The notice shall be personally delivered or mailed, postage prepaid, to
Borrower as provided in Section 13, at least ten (10) calendar days before the
date fixed for the sale, or at least ten (10) calendar days before the date on
or after which the private sale or other disposition is to be made, unless the
Collateral is perishable or threatens to decline speedily in value. Notice to
persons other than Borrower claiming an interest in the Collateral shall be sent
to such addresses as they have furnished to Capital;

 

(c) If the sale is to be a public sale, Capital shall also give notice of the
time and place by publishing a notice one time at least ten (10) calendar days
before the date of the sale in a newspaper of general circulation in the county
in which the sale is to be held;

 

J.            Capital may credit bid and purchase at any public sale;

 

K.           If Capital sells any of the Collateral upon credit terms, Borrower
will only be credited with payments actually made by such credit purchaser (the
“Credit Purchaser”), received by Capital and applied to the indebtedness of the
Credit Purchaser. In the event that the Credit Purchaser fails to pay for the
Collateral, Capital may resell the Collateral and Borrower shall be credited
with the net proceeds of sale, as provided above.

 

L.            Capital may retain the Collateral in full or partial satisfaction
of the Obligations.

 

M.          Borrower shall pay all Capital Expenses incurred in connection with
Capital's enforcement and exercise of any of its rights and remedies as herein
provided, whether or not suit is commenced by Capital;

 

N.           Any deficiency which exists after disposition of the Collateral as
provided above will be paid immediately by Borrower. Any excess will be
returned, without interest and subject to the rights of third parties, to
Borrower by Capital.

 

O.           In connection with the Membership Interest Pledge Agreement dated
of even date herewith from FCID Holdings, Inc., and MTMC of Melbourne, Inc., in
favor of Capital pledging their interest in Marina Towers, LLC, a Florida
limited liability company (“MT”) , Lender will not take any action against the
equity interest in MT until the expiration of ninety (90) days from the date of
the Event of Default hereunder.

 

 

 

 

10.2         Cumulative Rights. Capital's rights and remedies under this
Agreement and all other agreements shall be cumulative. Capital shall have all
other rights and remedies not inconsistent herewith as provided under the Code,
by law, or in equity. No exercise by Capital of one right or remedy shall be
deemed an election, and no waiver by Capital of any default on Borrower's part
shall be deemed a continuing waiver. No delay by Capital shall constitute a
waiver, election or acquiescence by it.

 

11         TAXES AND EXPENSES REGARDING THE COLLATERAL

 

If Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or otherwise) due to third persons or entities, or fails to make any
deposits or furnish any required proof of payment or deposit, all as required
under the terms of this Agreement, then Capital may, to the extent that it
determines in its sole discretion that such failure by Borrower could have a
material adverse change on Capital's interests in the Collateral, in its
discretion and without prior notice to Borrower, (i) make payment of the same or
any part thereof; (ii) set up such reserves in Borrower's loan account as
Capital deems necessary to protect Capital from the exposure created by such
failure; or (iii) both. Any amounts paid or deposited by Capital shall
constitute Capital Expenses, shall be immediately charged to Borrower's loan
account and become additional Obligations owing to Capital, shall bear interest
at the applicable rate set forth in Section 2.3.5, and shall be secured by the
Collateral. Any payments made by Capital shall not constitute: (i) an agreement
by Capital to make similar payments in the future, or (ii) a waiver by Capital
of any Event of Default under this Agreement. Capital need not inquire as to, or
contest the validity of, any such expense, tax, security interest, encumbrance
or lien, and the receipt of the usual official notice for the payment thereof
shall be conclusive evidence that the same was validly due and owing.

 

12         WAIVERS

 

12.1         Application of Payments. Borrower waives the right to direct the
application of any and all payments at any time or times hereafter received by
Capital on account of any Obligations owed by Borrower to Capital, and Borrower
agrees that Capital shall have the continuing exclusive right to apply and
reapply such payments in any manner as Capital may deem advisable,
notwithstanding any entry by Capital upon its books.

 

12.2         Demand, Protest, Default, Etc. Except as otherwise provided herein,
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, notice of nonpayment at maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, documents, instruments, chattel paper, and guarantees at any
time held by Capital on which Borrower may in any way be liable.

 

12.3         Risk of Loss. Borrower has the risk of loss of the Collateral.

 

12.4         Confidential Relationship. Borrower waives the right to assert a
confidential relationship, if any, it may have with any accounting firm and/or
service bureau in connection with any information requested by Capital pursuant
to or in accordance with this Agreement, and agrees that Capital may contact
directly any such accounting firm and/or service bureau in order to obtain such
information.

 

13          NOTICES

 

Unless otherwise specifically provided herein, all notices and service of any
process shall be in writing addressed to the respective party as set forth below
and may be personally served, telecopied or sent by overnight courier service or
United States mail and shall be deemed to have been given: (a) if delivered in
person, when delivered; (b) if delivered by telecopy, on the date of
transmission if confirmed and if transmitted on a Business Day before 4:00 p.m.
(eastern standard time) or, if not, on the next succeeding Business Day; (c) if
delivered by overnight courier, two days after delivery to such courier properly
addressed; or (d) if by U.S. Mail, four Business Days after depositing in the
United States mail, with postage prepaid and properly addressed.

 

If to Borrower: At the address specified on Schedule 1     If to Capital: CT
CAPITAL, LTD., d/b/a CT Capital, LP   6300 NE 1st Avenue   Suite 201   Fort
Lauderdale, FL 33334   Attn: Michael J. Field   Portfolio Manager   Telecopier
Number (954) 843-9153     With a copy to: Gary M. Krasna, Esq.   Gary M. Krasna,
P.A.   1900 NW Corporate Blvd.   Suite 301W   Boca Raton, Florida 33431  
Telecopier Number (561) 892-0458

 

The parties hereto may change the address at which they are to receive notices
and the telecopier number at which they are to receive telecopies hereunder, by
notice in writing in the foregoing manner given to the other.

 

 

 

 

14         DESTRUCTION OF BORROWER'S DOCUMENTS

 

Any documents, schedules, invoices or other papers delivered to Capital may be
destroyed or otherwise disposed of by Capital consistent and in full compliance
with the Health Insurance Portability and Accountability Act of 1966, as may be
amended, four (4) months after they are delivered to or received by Capital,
unless Borrower requests, in writing, the return of the said documents,
schedules, invoices or other papers and makes arrangements, at Borrower's
expense, for their return.

 

15          CHOICE OF LAW

 

The validity of this Agreement, its construction, interpretation and
enforcement, and the rights of the parties hereunder and concerning the
Collateral, shall be determined under, governed by, and construed in accordance
with the laws of the State of Florida. The parties agree that all actions or
proceedings arising in connection with this Agreement shall be tried and
litigated in the state and federal courts located in the County of Broward,
State of Florida, or at Capital’s option, in any court in which Capital shall
initiate legal or equitable proceedings and which has subject matter
jurisdiction over the matter in controversy. Borrower waives any right it may
have to assert the doctrine of forum non conveniens or to object to such venue
and hereby consents to any court ordered relief.

 

16.         GENERAL PROVISIONS

 

16.1         Representations and Warranties Repeated. Each representation,
warranty and agreement contained in this Agreement shall be automatically deemed
repeated with each advance and shall be conclusively presumed to have been
relied on by Capital regardless of any investigation made or information
possessed by Capital. The warranties, representations and agreements set forth
herein shall be cumulative and in addition to any and all other warranties,
representations and agreements which Borrower shall give, or cause to be given,
to Capital, either now or hereafter.

 

16.2         Binding Agreement. This Agreement shall be binding and deemed
effective when executed by Borrower and accepted and executed by Capital.

 

16.3         Right to Grant Participations. This Agreement shall bind and inure
to the benefit of the respective successors and assigns of each of the parties;
provided, however, that Borrower may not assign this Agreement or any rights
hereunder without Capital's prior written consent and any prohibited assignment
shall be absolutely void. No consent to an assignment by Capital shall release
Borrower from its Obligations to Capital. Capital may assign this Agreement and
its rights and duties hereunder. Capital reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Capital's rights and benefits hereunder.

 

16.4         Indemnification. In consideration of the execution and delivery of
this Agreement and the extension of financial accommodations by Capital to
Borrower pursuant to this Agreement, Borrower agrees to indemnify, save,
exonerate, and hold Capital, and each of the officers, directors, employees and
agents of Capital (herein collectively called the "Indemnitees" and individually
called an "Indemnitee") free and harmless from and against any and all actions,
claims, causes of action, suits, losses, liabilities, damages, and expenses,
including, without limitation, reasonable attorneys' fees (including allocated
costs for in-house legal services provided and attorneys' fees in all bankruptcy
proceedings) and disbursements (herein collectively called the "Indemnified
Liabilities"), which may be incurred by or asserted against the Indemnitees or
any Indemnitee as a result of, or arising out of, or relating to, or in
connection with, any investigation, litigation, or proceeding related to any use
made or proposed to be made by Borrower of the proceeds of any advance or loan
made hereunder, the actions of any collection agency or agencies or attorneys
retained by Capital for the purpose of collection or attempting to collect such
Accounts, or the consummation of the transactions contemplated hereby, whether
or not any such Indemnitee is a party thereto, and, if and to the extent that
the foregoing undertaking may be unenforceable for any reason, Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities as is permissible under applicable law.

 

If any action, suit, or proceeding arising from any of the foregoing is brought
against Capital, or any Indemnitee or affiliate of an Indemnitee indemnified or
intended to be indemnified pursuant to this Section 16.4, Borrower, to the
extent and in the manner directed by the Indemnitee or intended Indemnitee,
shall resist and defend such action, suit, or proceeding or cause the same to be
resisted and defended by counsel designated by Borrower (which counsel shall be
reasonably satisfactory to the Indemnitee or intended Indemnitee). Each
Indemnitee shall use its best efforts to cooperate in the defense of any such
action, writ, or proceeding. Borrower shall have no obligation to any Indemnitee
under this Section 16.4 to the extent that the Indemnified Liabilities resulted
from the gross negligence or willful misconduct on the part of any Indemnitee.
The Obligations of Borrower under this Section 16.4 shall survive the
termination of this Agreement and the discharge of the Borrower's other
Obligations hereunder.

 

16.5         Tax Indemnification. The Borrower agrees to pay and save Capital
harmless against any liability for payment of any state documentary stamp taxes,
intangible taxes or similar taxes (including interest or penalties, if any)
which may now or hereafter be determined to be payable in respect to the
execution, delivery or recording of any Loan Document or the making of any
advance, whether originally thought to be due or not, and regardless of any
mistake of fact or law on the part of Capital or the Borrower with respect to
the applicability of such tax. The provisions of this section shall survive
payment in full of the Obligations and termination of this Agreement.

 

16.6         Section Headings. Section headings and section numbers have been
set forth herein for convenience only. Unless the contrary is compelled by the
context, everything contained in each section applies equally to this entire
Agreement.

 

16.7         Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against Capital or Borrower,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties hereto.

 

16.8         Severability. Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.

 

 

 

 

16.9         Modification and Merger. This Agreement cannot be changed or
terminated orally. All prior agreements, understandings, representations,
warranties and negotiations, if any, are merged into this Agreement.

 

16.10         Compliance. The Borrower, for and in consideration of the making
of the loan described herein and future advance funding, agree if requested by
Capital or its counsel, Borrower will fully cooperate and execute and/or
re-execute any document or documents due to clerical errors, scrivener's errors
or relating to additional matters due to receipt and review of miscellaneous
required items post-closing, or otherwise on any or all of the closing
documentation for the loan if deemed necessary, using reasonable discretion of
Capital and its counsel.         

 

16.11 Right of First Refusal. In consideration of Capital entering into this
Agreement and making advances to Borrower, Borrower hereby agrees that it will,
within five (5) days of receipt, provide a copy of any letter of intent or
commitment letter from any lender offering to Borrower a refinance of the
Obligations. Capital shall have the right of first refusal to match the offer(s)
of such other lender(s), and if Capital advises Borrower that it intends to meet
the financial terms set forth in such offers, Borrower will be obligated to
enter into an amendment to this Agreement extending the terms of this Agreement
for at least the term proposed in such other offer(s), and amending the
financial terms set forth in this Agreement. Notwithstanding the foregoing,
Borrower recognizes that this Agreement can only be terminated as provided
herein.

 

16.12         Transmittal of Funds. Borrower understands that Capital charges a
Wire Fee, as determined by Capital from time to time) for incoming and outgoing
wire transfer of funds and that there is no fee for ACH transfers. Capital may
initiate a wire or ACH for the approved amount of a transfer no later than the
second business day after receipt of all necessary documentation in connection
with the assignment of Accounts and the advance. Borrower understands and agrees
that Capital cannot control the time it will take for Borrower’s bank to credit
an ACH transfer to Borrower’s account. Accordingly, Borrower instructs Capital
to send all transfers to Borrower’s account based upon the instructions set
forth in Schedule 1, paragraph 33.

 

16.13         Capital’s Counsel. In the event that Capital has utilized counsel
in connection with the closing of the transaction described in this Agreement,
such counsel (“Capital Counsel”) has (1) prepared certain documents relating to
the Loan, including, among other documents, this Agreement; (2) examined such
documents as Capital Counsel deemed necessary in connection with this
transaction; and (3) supervised the closing of the Loan. Capital Counsel's fee
for providing these services is stated on the Loan Closing Statement. These
legal services have been performed on behalf of Capital and not on behalf of
Borrower, and Capital Counsel's fees are being reimbursed to Lender by Borrower.

 

16.14         Collection by Third Parties. Upon the request of Borrower or upon
the occurrence of an Event of Default hereunder, Capital or its agent may refer
any Accounts which remain unpaid by any customer or account debtor to a
collection agency or agencies for the purpose of collection. Capital or its
agent will be entitled to a fee equal to 30% of the amount collected from such
customer or account debtor, which fee includes all fees and commissions due the
collection agency or agencies, until the Account is referred to an attorney for
collection. Additional fees and charges will be determined at the time an
Account is referred to an attorney for collection.

 

16.15         JURY TRIAL. CAPITAL, THE BORROWER AND THE GUARANTORS ACKNOWLEDGE
THAT THE TRANSACTIONS AND MATTERS SET FORTH IN THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE COMPLEX IN NATURE AND THAT ANY LITIGATION ARISING THEREFROM WOULD
BE MOST APPROPRIATELY, ECONOMICALLY AND SPEEDILY RESOLVED BY A NON-JURY TRIAL.
THE BORROWER, CAPITAL AND THE GUARANTORS THEREFOR HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE THE RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY LITIGATION, DIRECTLY OR INDIRECTLY, BASED ON OR ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS OR THE
LOANS AND FACILITIES CONTEMPLATED HEREBY, OR IN ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENT (WHETHER WRITTEN OR ORAL) OR ACTIONS OR OMISSIONS OF ANY
PARTY TO THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR CAPITAL'S
ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. BORROWER AND CAPITAL EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS.

 

16.16         AUTOMATIC RELIEF FROM STAY AND OTHER BANKRUPTCY WAIVERS. THE
BORROWER AGREES THAT IF ANY PROCEEDING IS COMMENCED UNDER TITLE 11 OF THE UNITED
STATES CODE RELATIVE TO IT, CAPITAL SHALL BE AUTOMATICALLY ENTITLED TO IMMEDIATE
RELIEF FROM STAY UNDER 11 U.S.C. SECTION 362 WITHOUT ESTABLISHING EQUITY OR NEED
OR LACK OF NEED FOR THE PROPERTY SECURING THE LOANS OR CAUSE OR LACK OF CAUSE,
AND THE BORROWER HEREBY CONSENTS TO SUCH RELIEF, IT BEING EXPRESSLY ACKNOWLEDGED
THAT THIS PROVISION WAS SPECIFICALLY NEGOTIATED AND CONSTITUTES A MATERIAL
INDUCEMENT TO CAPITAL ENTERING INTO THIS AGREEMENT AND MAKING FINANCIAL AND
OTHER ACCOMMODATIONS AND ADDITIONAL ADVANCES CONTEMPLATED HEREIN.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective on the date first set forth above.

 

  Borrower:   FIRST CHOICE MEDICAL GROUP OF BREVARD, LLC, a Delaware limited  
liability company         By:  /s/ Kris Jones   Name/Title Kris Jones, Manager  
        CT CAPITAL, LTD., d/b/a CT Capital, LP, a Florida limited partnership
By: CT CAPITAL ADVISORS, INC.   Its General Partner         By:  /s/ Jeff
Roschman   Title           FCHS:   FIRST CHOICE HEALTHCARE SOLUTIONS, INC., a
Delaware corporation, as to Section 2.3.13         By: Chris Romandetti  
Name/Title: Chris Romandetti, President

 

 

 

 

SCHEDULE 1

 

1. “Term Days” as referred to in Section 1.12 means net 60 days from date of
invoice.

 

2. “Past Due Days” as referred to in Section 1.12 means 120 days from date of
invoice.

 

3. “Cross Aging Percentage” as referred to in Section 1.12 means 50%.

 

4. RESERVED

 

5. RESERVED

 

6. “Guarantor” and “Guarantors” as referred to in Section 1.19 means:

 

(a)          First Choice Healthcare Solutions, Inc.

(b)          FCID Medical, Inc.

(c)          FCID Holdings, Inc.

(d)          MTMC of Melbourne, Inc.

(e)          Christian C. Romandetti

 

7. RESERVED

 

8. “Maximum Credit Line” as referred to in Section 1.29 means ONE MILLION FUVE
HUNDRED THOUSAND AND 00/100 DOLLARS ($1,500,000.00).

 

9. “Subordinated Creditor” as referred to in Section 1.36 means

 

a.           HS Real Company, LLC (on a best efforts basis)

b.           CCR of Melbourne, Inc.

c.            MTI Capital, LLC

 

10. “Term” as referred to in Section 1.40 means December 31, 2016

 

11. “Advance Percentage” as referred to in Section 2.1 means: up to 80% of
Eligible Accounts, and up to 50% of Eligible Letter of Protection Accounts, as
more particularly set forth on Exhibit H.

 

12.    RESERVED

 

13.     RESERVED

 

14.    RESERVED

 

15.     RESERVED

 

16.    RESERVED

 

17. Default Rate” as referred to in Section 2.3.5 means the maximum amount
allowed by Florida law but in any event no more than 24%.

 

18. “Reporting Period” as referred to in Section 2.3.6 means monthly, not later
than the 10th day of each month.

 

19. “Collection Date” as referred to in Section 2.3.7 means three days after the
date Capital actually receives possession of a wire transfer of funds, check or
other item of payment.

 

20. The Borrower will pay the following fees to Capital, which fees shall be
fully earned when due and shall not be refundable to the Borrower in any event:

 

a. Facility Fee. Borrower will pay to Capital a facility fee in the amount equal
to one percent (1%) of the Maximum Credit Line, upon the execution of this
Agreement. Such fee shall be fully earned on the date when due and shall not be
refundable to the Borrower in any event.

 

21. The Borrower’s chief executive office, as referred to in Section 6.1A is:

709 South Harbor City Blvd., Suite 100, Melbourne, FL 32901

 

22. The Borrower is a limited liability company, for the purposes of Section 6.1
B

 

23. “State of Organization” as referred to in Section 6.1 B. is Delaware.

 

24. The Borrower’s organizational identification number as referred to in
Section 6.1 B. is 5039400.

 

25. “Broker” as referred to in Section 6.13 is NONE.

 

 

 

 

26. The Borrower presently conducts its business under the following trade names
and tradestyles, as referred to in Section 6.15:

 

a.

b.

 

The Borrower shall immediately furnish written notification to Capital of any
change of corporate name of the Borrower or the use of any trade name.

 

27. RESERVED

28. RESERVED

29. RESERVED

30. RESERVED

31. RESERVED

 

32. Notices to the Borrower under Section 13 shall be sent to:

 

If to Borrower: FIRST CHOICE MEDICAL GROUP OF BREVARD, LLC   709 South Harbor
City Blvd., Suite 100   Melbourne, FL 32901   Attn: Kris Jones, VP of Medical
Operations   Telecopier Number (321) 308-0635     With a copy to: Andrea J.
Cataneo, Esq.   Sichenzia Ross Friedman Ference, LLP   61 Broadway, 32nd Floor  
New York, NY 10006   Facsimile (212) 930-9725

 

THIS SCHEDULE 1 IS MADE A PART OF AND INCORPORATED INTO THE LOAN AND SECURITY
AGREEMENT.

 

 

